           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


ZACHERIA DANIEL HAWKINS,                     )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )      Case No. CIV-16-527-JHP-SPS
                                             )
COMMISSIONER of the Social                   )
Security Administration,                     )
                                             )
                      Defendant.             )


               ORDER AFFIRMING AND ADOPTING THE REPORT AND
                  RECOMMENDATION OF THE UNITED STATES
                            MAGISTRATE JUDGE


       On September 11, 2019, the United States Magistrate Judge entered a Report and

Recommendation in regard to Plaintiff’s Motion for Attorney Fees under 42 U.S.C. §406(b). The

Magistrate Judge recommended that the Motion for Attorney Fees under 42 U.S.C. §406(b) (Dkt.#

26), be granted. There has not been an objection filed to the Magistrate Judge’s Report and

Recommendation within the time prescribed by law. 28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(a).

       This Court finds that the Report and Recommendation of the Magistrate Judge is supported

by the record. Therefore, upon full consideration of the entire record and the issues presented

herein, the Court finds and orders that the Report and Recommendation entered by the United States

Magistrate Judge on September 11, 2019, be AFFIRMED and ADOPTED by this Court as its

Findings and Order.

       IT IS SO ORDERED this 1st day of October, 2019.
